970 So. 2d 394 (2007)
Henry CUESTA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1507.
District Court of Appeal of Florida, Third District.
November 7, 2007.
Eric Cohen, Miami, for appellant.
Bill McCollum, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and CORTIÑAS, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
The order under review denying without an evidentiary hearing post-conviction relief from convictions for first degree murder and other offenses, asserted on the ground of ineffectiveness of trial counsel is affirmed on the basis of the extensive order entered below. See Carratelli v. State, 961 So. 2d 312, 323 (Fla.2007); Teffeteller v. Dugger, 734 So. 2d 1009, 1023 (Fla. 1999).
Affirmed.